   Case: 1:17-cv-08085 Document #: 281 Filed: 09/18/20 Page 1 of 1 PageID #:6582




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 CRYSTAL BROWN, et al., on Behalf of               )
 Themselves and a Class of Similarly Situated      )
 Persons,                                          )
                                                   )
                          Plaintiffs,              )   Case No. 17-cv-8085
                                                   )
 COOK COUNTY; AMY CAMPANELLI, in                   )   Judge Matthew Kennelly
 her capacity as Public Defender of Cook           )
 County; and THOMAS DART, in his official          )
 capacity as Sheriff of Cook County,               )
                                                   )
                        Defendants.                )

                  ORDER REGARDING CONTACTING CLASS MEMBERS

   Upon consideration and review of Plaintiffs’ Motion for Final Approval, the Court authorizes
Class Counsel to begin contacting the Class Members who they believe may not have received
Notice as described in their Memorandum immediately, prior to the Final Approval Hearing.
Class Counsel may report at the Hearing regarding their contacts to date.



 DATED: sept. 18, 2020



                                                _________________________________________
                                                THE HONORABLE MATTHEW F. KENNELLY
                                                United States District Judge
